Fourth Court of Appeals
                                       San Antonio, Texas
                                                June 2, 2021

                                           No. 04-21-00204-CV

          IN RE Leah Ann DILL, D.O. and Nitya Surgical Association, PLLC, Relators

                                           Original Proceeding 1

                                                  ORDER

       Relators’ unopposed motion to dismiss is GRANTED. We DISMISS this original
proceeding. As requested by the motion, costs are taxed against the party incurring the same.

        It is so ORDERED on June 2, 2021.



                                                                    _____________________________
                                                                    Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of June, 2021.

                                                                    _____________________________
                                                                    Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2018CI15801 pending in the 438th Judicial District Court, Bexar County,
Texas, the Honorable Mary Lou Alvarez presiding.